Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 19-21
Claims 1-5 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi et al. (2015/0346340; “Yaacobi”) in view of Huang, M. (Analytical solutions for thermal stresses in buried channel waveguides, IEEE Journal of Quantum Electronics, vol. 40, no. 11, pp. 1562-1568, Nov. 2004; “Huang”) and further in view of Swanson, Eric (2014/0376001; “Swanson”).
Regarding claim 1, Yaacobi discloses in figures 2a and 13a an apparatus comprising: a plurality of optical waveguides 220 each comprising an optical core; and an electronic control system 1220 configured to control phases of output light waves from the plurality of optical waveguides for the output light waves to form a scanning light beam and control a direction of the scanning light beam. 
[0006] In another embodiment, the optical phased array comprises a substrate, a column waveguide, a plurality of directional couplers, a plurality of row waveguides, a plurality of phase shifters, a plurality of antenna elements, and a plurality of controllable heaters. The column waveguide, directional couplers, row waveguides, phase shifters, and antenna elements are formed in or on the substrate. In operation, the column waveguide guides a coherent optical beam having a free-space wavelength of about λ.sub.0 to the directional couplers, which evanescently couple respective portions of the coherent optical beam from the column waveguide to the row waveguides. The row waveguides guide and evanescently couple portions of these “row beams” to the phase shifters, each of which imparts a corresponding phase shift to a corresponding portion of the corresponding row beam so as to produce a corresponding phase-shifted beam. Each phase shifter couples its corresponding phase-shifted beam to a particular antenna element in the plurality of antenna elements. The antenna elements emit the phase-shifted beams at an angle with respect to the substrate so as to form the far-field radiation pattern. And the controllable heaters heat the phase shifters so as to vary the phase shifts, which in turn varies the far-field radiation pattern and/or compensates for phase errors in the column waveguide and/or the row waveguides.
Yaacobi, par. [0006].
 Further regarding claim 1, Yaacobi does not disclose that the electronic control system is configured to adjust dimensions of the optical cores of the plurality of optical waveguides by regulating temperatures of the optical cores of the plurality of optical waveguides, wherein by adjusting the dimensions of the optical cores of the plurality of optical waveguides the electronic control system control phases of output light waves from the plurality of optical waveguides for the output light waves.
However, Huang discloses in figures 1-8 and related text optical waveguides exhibit birefringence when there are thermal mismatches between core, cladding, and substrate. 
Thermal stresses are important factors in determining the birefringence of optical waveguides. Analytical solutions are developed to estimate the thermal stresses in the core of a buried rectangular channel waveguide. The closed-form solutions for various situations are obtained. The results show that the thermal expansion mismatch between the upper cladding and substrate plays significant role in determining the anisotropy of the thermal stresses in the core.
Huang, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yaacobi to have Huang’s thermal expansion mismatches hosting stress-induced birefringence such that the electronic control system is configured to adjust dimensions of the optical cores of the plurality of optical waveguides by regulating temperatures of the optical cores of the plurality of optical waveguides, wherein by adjusting the dimensions of the optical cores of the plurality of optical waveguides the electronic control system control phases of output light waves from the plurality of optical waveguides for the output light waves because the resulting configuration would facilitate enhancing data set dimensions and data collection sensitivities. Swanson, figs. 4-6 and par. [0076] (“FIG. 4, FIG. 5, and FIG. 6 show further illustrative extensions to these configurations shown and described. More particularly, they depict illustrative configurations wherein a received optical signal is routed to a polarization diversity receiver that includes two 90-degree hybrid processors. Such embodiments advantageously exhibit improved capabilities with respect to polarization-diversity and polarization-sensitivity along with an improved ability to measure both the sample birefringence and other characteristics along with phase sensitive detection within each polarization. Such phase and polarization sensitive detection permits functional imaging via Doppler, increased sensitivity and improvements in signal processing and sample imaging information possibilities such as polarization independent imaging or polarization sensitive imaging.”).
Regarding claims 2-5 and 19-21, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yaacobi in view of Huang and further in view of Swanson to comprise:
2. The apparatus of claim 1, wherein the plurality of optical waveguides forms a two-dimensional phased array and is configured to perform two-dimensional light scanning. Yaacobi, par. [0006].
3. The apparatus of claim 1, wherein the plurality of optical waveguides is formed on a common substrate. Yaacobi, par. [0006].
4. The apparatus of claim 1, wherein each of the plurality of optical waveguides is an optical fiber. Swanson, fig. 37 and par. [0048] (“FIG. 37 shows an illustrative example according to the present disclosure of an optical system coupled via a spatially switched optical network into a multicore optical fiber to perform spatial scanning wherein (a) shows an optical system connected to a multicore optical fiber via a spatial switching network and (b) shows a tunable laser connected in parallel to a multicore optical fiber and reflections from the multicore optical fiber are connected to an array of coherent optical receivers.”).
5. The apparatus of claim 1, wherein light waves of an input light beam to the plurality of optical waveguides are coherent. Yaacobi, par. [0006].
19. A system suitable for laser scanning, the system comprising: the apparatus of claim 1, a laser source 1230, wherein the apparatus is configured to receive an input laser beam from the laser source and generate a scanning laser beam. Yaacobi, par. [0006].
20. The system is claim 19, further comprising a detector 1212b/1216 configured to collect return laser signals after the scanning laser beam bounces off of an object. Yaacobi, par. [0006].
21. The system of claim 20, further comprising a signal processing system 1240 configured to process and analyze the return laser signals detected by the detector. Yaacobi, par. [0006].
because the resulting configurations would facilitate enhancing data set dimensions and data collection sensitivities. Swanson, figs. 4-6 and par. [0076] (“FIG. 4, FIG. 5, and FIG. 6 show further illustrative extensions to these configurations shown and described. More particularly, they depict illustrative configurations wherein a received optical signal is routed to a polarization diversity receiver that includes two 90-degree hybrid processors. Such embodiments advantageously exhibit improved capabilities with respect to polarization-diversity and polarization-sensitivity along with an improved ability to measure both the sample birefringence and other characteristics along with phase sensitive detection within each polarization. Such phase and polarization sensitive detection permits functional imaging via Doppler, increased sensitivity and improvements in signal processing and sample imaging information possibilities such as polarization independent imaging or polarization sensitive imaging.”).
Claims 6-9 and 15-17 
Claims 5-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi et al. (2015/0346340; “Yaacobi”) in view of Huang, M. (Analytical solutions for thermal stresses in buried channel waveguides, IEEE Journal of Quantum Electronics, vol. 40, no. 11, pp. 1562-1568, Nov. 2004; “Huang”) and further in view of Swanson, Eric (2014/0376001; “Swanson”), as applied in the rejection of claims 1-4 and 19-21, and further in view of Brinkman et al. (5,703,710; “Brinkman”).
Regarding claims 2-5 and 19-21, Brinkman discloses: a diffraction grating modulator; col. 4, ll. 28-30 and col. 17, ll. 50-55; a diffracting beam expander; col. 42, ll. 53-61; a Fresnel phase plate; col. 80 ll. 5-13; lens arrays; col. 63, ll. 23-26; and micro features (micromirrors). Brinkman, col. 58, ll. 13-29.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yaacobi in view of Huang and further in view of Swanson to comprise:
6. The apparatus of claim 1, wherein the scanning light beam is a laser beam.
7. The apparatus of claim 1, further comprising a beam expander configured to expand an input light beam before the input light beam enters the plurality of optical waveguides.
8. The apparatus of claim 1, further comprising a diffraction grating configured to couple the light waves of an input light beam into the plurality of optical waveguides.
9. The apparatus of claim 8, wherein the diffraction grating is a microlens array.
15. The apparatus of claim 1, further comprising a diffraction grating configured to modulate the scanning light beam.
16. The apparatus of claim 15, wherein the diffraction grating is a microlens array.
17. The apparatus of claim 15, wherein the diffraction grating is a Fresnel lens array.
because the resulting configurations would facilitate optical energy transfer and guidance.  Brinkman, Abstract.
Claims 10-13
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi et al. (2015/0346340; “Yaacobi”) in view of Huang, M. (Analytical solutions for thermal stresses in buried channel waveguides, IEEE Journal of Quantum Electronics, vol. 40, no. 11, pp. 1562-1568, Nov. 2004; “Huang”) and further in view of Swanson, Eric (2014/0376001; “Swanson”), as applied in the rejection of claims 1-4 and 19-21, and further in view of JP 2003527624 A (“JP-624-Patent”).
Regarding claims 10-13, JP-624-Patent discloses thermally driven optical switches comprising conductive waveguide cores and claddings: 
(57) [Summary] Thermo-optic switches operate in an innovative near-impact mode in which the drive pulse width is less than twice the diffusion time of the switch. The drive pulse width is shorter than the rise time of the steady state optical response and shorter than the rise time of the deflection efficiency response to the applied drive pulse. If it is desired to keep the switch in the ON state for a long period of time, the drive pulse may include a persistent segment that follows the initial short pulse segment. Numerous additional techniques have been described to further reduce switch response time. An array of thermo-optical switches operating in this manner can form a display that can operate at a high refresh rate as a whole due to the fast rise times of the individual sw
In yet another aspect of the present invention, as shown in FIG. 7C, a conductive transparent polymer simultaneously functions as a waveguide core and heating element. In this example, an optical buffer or cladding layer 750, whose conductivity is substantially lower than the core material of the conducting polymer, is deposited on the substrate 755 by spin coating to a thickness of a few microns. Next, a conductive polymer core layer is preferably spin coated onto the lower cladding layer to a nominal thickness of 1.0 μm. The conductive polymer is patterned to form channels or waveguides of the conductive polymer 760 using, for example, a combination of photo printing and a reactive ion etching process. The dimensions of the core layer are preferably selected to achieve the desired resistance for a given switch length, shown at 770 in FIG. 7C.
Claim 21. The first thermo-optic switch comprises an optical waveguide having a core region and at least one cladding region, the first cladding region being substantially more than the core region. The method of claim 5, wherein the method is highly conductive and at least a portion of the heater comprises at least a portion of the cladding region.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yaacobi in view of Huang and further in view of Swanson to comprise:
10. The apparatus of claim 1, wherein at least one optical core comprises an optical medium that is conductive and transparent.
11. The apparatus of claim 10, wherein the at least one optical core is electronically connected to the electronic control system, wherein the electronic control system is configured to control a temperature of at least one optical core by applying an electric current flowing through the at least one optical core.
12. The apparatus of claim 1, wherein at least one of the plurality of optical waveguides further comprises a conductive cladding around sidewalls of a respective optical core.
13. The apparatus of claim 12, wherein the conductive cladding is electronically connected to the electronic control system, wherein the electronic control system is configured to control a temperature of the respective optical core by applying an electric current flowing through the conductive cladding.
because the resulting configurations would facilitate reducing response times.  JP-624-Patent.
Claim 14
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi et al. (2015/0346340; “Yaacobi”) in view of Huang, M. (Analytical solutions for thermal stresses in buried channel waveguides, IEEE Journal of Quantum Electronics, vol. 40, no. 11, pp. 1562-1568, Nov. 2004; “Huang”) and further in view of Swanson, Eric (2014/0376001; “Swanson”), as applied in the rejection of claims 1-4 and 19-21, and further in view of Lukosz, Walter (5,091,983; “Lukosz”).
Regarding claim 14, Lukosz discloses phase-shifting optical waveguide devices comprising Peltier thermoelectric elements using electric currents to induce temperature changes. Lukosz, col. 15, ll. 37-64.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yaacobi in view of Huang and further in view of Swanson to comprise: 14. The apparatus of claim 1, further comprising a Peltier device electrically connected to the electric control system, where in the electric control system is configured to control a temperature of at least one optical core by applying an electric current flowing through the Peltier device; because the resulting configuration would facilitate modulating optical waves.  Lukosz, col. 1, ll. 6-21.
Claim 18
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi et al. (2015/0346340; “Yaacobi”) in view of Huang, M. (Analytical solutions for thermal stresses in buried channel waveguides, IEEE Journal of Quantum Electronics, vol. 40, no. 11, pp. 1562-1568, Nov. 2004; “Huang”) and further in view of Swanson, Eric (2014/0376001; “Swanson”), as applied in the rejection of claims 1-4 and 19-21, and further in view of Eldada, Louay (2016/0049765; “Eldada”).
Regarding claim 18, Eldada discloses modular assemblies of beam steering chips. Eldada, Abstract and par. [0014].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yaacobi in view of Huang and further in view of Swanson to comprise: 18. The apparatus of claim 1, wherein at least one of the plurality of optical waveguides is embedded in one substrate and at least another of the plurality of optical waveguides is embedded in another substrate; because the resulting configuration would enable “manufacturing of three-dimensional mapping time-of-flight lidars at high yield and low cost resulting from the simplicity of said one-dimensional optical phased array chips.” Eldada, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 /PETER RADKOWSKI/ Primary Examiner, Art Unit 2883